                               Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 1 of 44


             Form 5500                                  Annual Return/Report of Employee Benefit Plan                                                                                      OMB Nos. 1210-0110
                                                                                                                                                                                                    1210-0089
                                                       This form is required to be filed for employee benefit plans under sections 104
         Department of the Treasury                   and 4065 of the Employee Retirement Income Security Act of 1974 (ERISA) and
          Internal Revenue Service                    sections 6047(e), 6057(b), and 6058(a) of the Internal Revenue Code (the Code).
            Department of Labor                                                                                                                                                         2014
          Employee Benefits Security                                             Complete all entries in accordance with
                Administration                                                    the instructions to the Form 5500.
     Pension Benefit Guaranty Corporation
                                                                                                                                                                           This Form is Open to Public
                                                                                                                                                                                   Inspection
Part I          Annual Report Identification Information
For calendar plan year 2014 or fiscal plan year beginning 07/01/2014                                                                    and ending 06/30/2015

A    This return/report is for:
                                                  X   a multiemployer plan;                               X a multiple-employer plan (Filers checking this box must attach a list of
                                                                                                              participating employer information in accordance with the form instructions); or
                                                  X   a single-employer plan;                             X   a DFE (specify)      _C_
B    This return/report is:                       X   the first return/report;                            X   the final return/report;
                                                  X   an amended return/report;                           X   a short plan year return/report (less than 12 months).

C                                                                                                                               X
     If the plan is a collectively-bargained plan, check here. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."
D    Check box if filing under:                  X    Form 5558;                             X automatic extension;    X the DFVC program;
                                                 X    special extension (enter description) ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
 Part II    Basic Plan Information—enter all requested information
1a Name of plan                                                                                                                                                              1b     Three-digit plan       001
YALE UNIVERSITY
ABCDEFGHI       RETIREMENT
              ABCDEFGHI     ACCOUNT PLAN
                          ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                       number (PN) "          001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                        1c     Effective date of plan
                                                                                                                                                                                    10/01/1920
                                                                                                                                                                                    YYYY-MM-DD
2a    Plan sponsor’s name and address; include room or suite number (employer, if for a single-employer plan)                                                                2b     Employer Identification
YALE UNIVERSITY                                                                                                                                                                     Number (EIN)
                                                                                                                                                                                    XX-XXXXXXX
                                                                                                                                                                                    012345678
ABCDEFGHI    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
CONTROLLERS OFFICE                                                                                                                                                           2c     Plan Sponsor’s telephone
D/B/A ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                   number
PO BOX 208372
ABCDEFGHI                                                                                                                                                                                203-432-5788
                                                                                                                                                                                    0123456789
NEW HAVEN, CT 06520-8372
c/o ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                    2d     Business code (see
123456789 ABCDEFGHI ABCDEFGHI ABCDE                                                                                                                                                 instructions)
123456789 ABCDEFGHI ABCDEFGHI ABCDE                                                                                                                                                 611000
                                                                                                                                                                                    012345
CITYEFGHI ABCDEFGHI AB, ST 012345678901
UK

Caution: A penalty for the late or incomplete filing of this return/report will be assessed unless reasonable cause is established.
Under penalties of perjury and other penalties set forth in the instructions, I declare that I have examined this return/report, including accompanying schedules,
statements and attachments, as well as the electronic version of this return/report, and to the best of my knowledge and belief, it is true, correct, and complete.


SIGN        Filed with authorized/valid electronic signature.                                          04/12/2016
                                                                                                       YYYY-MM-DD                 MICHAEL PEEL ABCDEFGHI
                                                                                                                                  ABCDEFGHI                                     ABCDEFGHI ABCDE
HERE
              Signature of plan administrator                                                          Date                       Enter name of individual signing as plan administrator


SIGN                                                                                                   YYYY-MM-DD                 ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
HERE
              Signature of employer/plan sponsor                                                       Date                       Enter name of individual signing as employer or plan sponsor


SIGN                                                                                                   YYYY-MM-DD                 ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
HERE
          Signature of DFE                                                  Date                Enter name of individual signing as DFE
Preparer’s name (including firm name, if applicable) and address (include room or suite number) (optional)              Preparer’s telephone number
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI (optional)
ABCDEFGHI ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                                                                            Form 5500 (2014)
                                                                                                                                                                                           v. 140124



                                                                                                                                                                                   GZJKDKV!7
                                Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 2 of 44
              Form 5500 (2014)                                                                                                        Page 2



3a Plan administrator’s name and address X Same as Plan Sponsor                                                                                                                             3b Administrator’s EIN
                                                                                                                                                                                                XX-XXXXXXX
                                                                                                                                                                                               012345678
 YALE UNIVERSITY
ABCDEFGHI
 CONTROLLERS  ABCDEFGHI
                OFFICE         ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                            3c Administrator’s telephone
 PO BOX
c/o      208372
     ABCDEFGHI      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                 number
 NEW HAVEN, CT 06520-8372                                                                                                                                                                          203-432-5788
                                                                                                                                                                                                0123456789
123456789 ABCDEFGHI ABCDEFGHI ABCDE
123456789 ABCDEFGHI ABCDEFGHI ABCDE
CITYEFGHI ABCDEFGHI AB, ST 012345678901
UK
4 If the name and/or EIN of the plan sponsor has changed since the last return/report filed for this plan, enter the name,4b EIN
      EIN and the plan number from the last return/report:                                                                    012345678
 a Sponsor’s name                                                                                                         4c PN
      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                   012
5 Total number of participants at the beginning of the plan year                                                            5      123456789012
                                                                                                                                           16491
6 Number of participants as of the end of the plan year unless otherwise stated (welfare plans complete only lines 6a(1),
      6a(2), 6b, 6c, and 6d).

a(1) Total number of active participants at the beginning of the plan year ................................................................................ 6a(1)

a(2) Total number of active participants at the end of the plan year ....................................................................................... 6a(2)                                                    9123


b Retired or separated participants receiving benefits ............................................................................................................. 6b                                            0
                                                                                                                                                                                                        123456789012

c Other retired or separated participants entitled to future benefits..........................................................................................                              6c         123456789012
                                                                                                                                                                                                                 8027

d Subtotal. Add lines 6a(2), 6b, and 6c. .................................................................................................................................. 6d                          123456789012
                                                                                                                                                                                                                17150

e Deceased participants whose beneficiaries are receiving or are entitled to receive benefits. ................................................                                              6e                   43
                                                                                                                                                                                                        123456789012

f     Total. Add lines 6d and 6e. .................................................................................................................................................           6f                17193
                                                                                                                                                                                                        123456789012

g Number of participants with account balances as of the end of the plan year (only defined contribution plans
      complete this item) ...............................................................................................................................................................    6g                 17138
                                                                                                                                                                                                        123456789012

 h Number of participants that terminated employment during the plan year with accrued benefits that were
   less than 100% vested ......................................................................................................................................................... 6h            0
                                                                                                                                                                                      123456789012
7 Enter the total number of employers obligated to contribute to the plan (only multiemployer plans complete this item)......... 7
8a If the plan provides pension benefits, enter the applicable pension feature codes from the List of Plan Characteristics Codes in the instructions:
      2F      2G      2L      2M      2S       2T

 b If the plan provides welfare benefits, enter the applicable welfare feature codes from the List of Plan Characteristics Codes in the instructions:


9a Plan funding arrangement (check all that apply)                              9b Plan benefit arrangement (check all that apply)
   (1)     X Insurance                                                              (1)       X Insurance
   (2)     X Code section 412(e)(3) insurance contracts                             (2)       X Code section 412(e)(3) insurance contracts
   (3)     X Trust                                                                  (3)       X Trust
   (4)     X General assets of the sponsor                                          (4)       X General assets of the sponsor
10 Check all applicable boxes in 10a and 10b to indicate which schedules are attached, and, where indicated, enter the number attached. (See instructions)
    a Pension Schedules                                                                                                    b General Schedules
      (1)    X R (Retirement Plan Information)                                                                                  (1)           X              H (Financial Information)

      (2)         X       MB (Multiemployer Defined Benefit Plan and Certain Money                                              (2)           X     I (Financial Information – Small Plan)
                          Purchase Plan Actuarial Information) - signed by the plan                                             (3)           X ___
                                                                                                                                                 1 A (Insurance Information)
                          actuary
                                                                                                                                (4)           X     C (Service Provider Information)
      (3)         X       SB (Single-Employer Defined Benefit Plan Actuarial                                                    (5)           X     D (DFE/Participating Plan Information)
                          Information) - signed by the plan actuary                                                             (6)           X     G (Financial Transaction Schedules)
                   Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 3 of 44
       Form 5500 (2014)                                                                 Page 3


Part III          Form M-1 Compliance Information (to be completed by welfare benefit plans)
11a If the plan provides welfare benefits, was the plan subject to the Form M-1 filing requirements during the plan year? (See instructions and 29 CFR
2520.101-2.) ........................………..…. Yes        No
If “Yes” is checked, complete lines 11b and 11c.

11b Is the plan currently in compliance with the Form M-1 filing requirements? (See instructions and 29 CFR 2520.101-2.) …….....      Yes       No

11c Enter the Receipt Confirmation Code for the 2014 Form M-1 annual report. If the plan was not required to file the 2014 Form M-1 annual report,
enter the Receipt Confirmation Code for the most recent Form M-1 that was required to be filed under the Form M-1 filing requirements. (Failure to
enter a valid Receipt Confirmation Code will subject the Form 5500 filing to rejection as incomplete.)

Receipt Confirmation Code______________________
                            Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 4 of 44


        SCHEDULE A                                                Insurance Information                                                   OMB No. 1210-0110
           (Form 5500)
        Department of the Treasury
         Internal Revenue Service
                                                       This schedule is required to be filed under section 104 of the                          2014
                                                       Employee Retirement Income Security Act of 1974 (ERISA).
           Department of Labor
  Employee Benefits Security Administration                      File as an attachment to Form 5500.
                                                                                                                                   This Form is Open to Public
    Pension Benefit Guaranty Corporation
                                                      Insurance companies are required to provide the information                         Inspection
                                                                    pursuant to ERISA section 103(a)(2).
For calendar plan year 2014 or fiscal plan year beginning           07/01/2014                              and ending     06/30/2015
A Name of plan                                                           B Three-digit
YALE UNIVERSITY   RETIREMENT    ACCOUNT PLAN                                                                  001
ABCDEFGHI      ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDEFGHI ABCDE     plan number (PN)                         001
FGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                   D Employer Identification Number (EIN)
YALE UNIVERSITY
ABCDEFGHI      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE               XX-XXXXXXX
                                                                             012345678
FGHI ABCDEFGHI
 Part I    Information Concerning Insurance Contract Coverage, Fees, and Commissions Provide information for each contract
                on a separate Schedule A. Individual contracts grouped as a unit in Parts II and III can be reported on a single Schedule A.
1 Coverage Information:
(a) Name of insurance carrier
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
TIAA-CREF
                                                                                     (e) Approximate number of                    Policy or contract year
                                     (c) NAIC            (d) Contract or
         (b) EIN                                                                      persons covered at end of
                                       code           identification number                                                (f) From                    (g) To
                                                                                        policy or contract year

XX-XXXXXXX
012345678                        69345
                                  ABCDE           102373
                                                 ABCDE0123456789                   1234567           9365               07/01/2014
                                                                                                                          YYYY-MM-DD             06/30/2015
                                                                                                                                                  YYYY-MM-DD
2 Insurance fee and commission information. Enter the total fees and total commissions paid. List in line 3 the agents, brokers, and other persons in
  descending order of the amount paid.
                   (a) Total amount of commissions paid                                                      (b) Total amount of fees paid
                                                   123456789012345                                                                           123456789012345
3 Persons receiving commissions and fees. (Complete as many entries as needed to report all persons).
                                     (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI           ABCDEFGHI              ABCDEFGHI ABCDE
123456789           ABCDEFGHI              ABCDEFGHI ABCDE
123456789           ABCDEFGHI              ABCDEFGHI ABCDE
CITY56789           ABCDEFGHI              AB, ST 021345678901
   (b) Amount of sales and base                                               Fees and other commissions paid
        commissions paid                               (c) Amount                                       (d) Purpose                             (e) Organization code
     -123456789012345                           -123456789012345                 ABCDEFGHI ABCDEFGHI ABCDEFGHI                                              1
                                                                                 ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                                 ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE

                                     (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI           ABCDEFGHI              ABCDEFGHI ABCDE
123456789           ABCDEFGHI              ABCDEFGHI ABCDE
123456789           ABCDEFGHI              ABCDEFGHI ABCDE
CITY56789           ABCDEFGHI              AB, ST 021345678901
   (b) Amount of sales and base                                               Fees and other commissions paid
        commissions paid                               (c) Amount                                       (d) Purpose                             (e) Organization code
     -123456789012345                           -123456789012345                 ABCDEFGHI ABCDEFGHI ABCDEFGHI                                              1
                                                                                 ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                                 ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.
                                                                                                                                        Schedule A (Form 5500) 2014
                                                                                                                                                          v. 140124
                    Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 5 of 44
        Schedule A (Form 5500) 2014                                          Page 2   - 11 x

                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                                Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 6 of 44
             Schedule A (Form 5500) 2014                                                                                             Page 3

Part II           Investment and Annuity Contract Information
               Where individual contracts are provided, the entire group of such individual contracts with each carrier may be treated as a unit for purposes of
               this report.
4   Current value of plan’s interest under this contract in the general account at year end .................................................. 4           941989763
                                                                                                                                                 -123456789012345
5   Current value of plan’s interest under this contract in separate accounts at year end .................................................... 5 -123456789012345
                                                                                                                                                          1380885299
6   Contracts With Allocated Funds:
    a State the basis of premium rates 

    b     Premiums paid to carrier.......................................................................................................................................          6b     -123456789012345
    c     Premiums due but unpaid at the end of the year ...................................................................................................                       6c     -123456789012345
    d     If the carrier, service, or other organization incurred any specific costs in connection with the acquisition or
                                                                                                                                                                                   6d     -123456789012345
          retention of the contract or policy, enter amount. ..................................................................................................
          Specify nature of costs 


    e     Type of contract: (1)             X individual policies                        (2)   X group deferred annuity
          (3)   X other (specify)              

   f If contract purchased, in whole or in part, to distribute benefits from a terminating plan, check here   X
7 Contracts With Unallocated Funds (Do not include portions of these contracts maintained in separate accounts)
  a Type of contract:       (1) X deposit administration             (2) X immediate participation guarantee
                            (3) X guaranteed investment              (4) X other 



    b     Balance at the end of the previous year................................................................................................................   7b                    -123456789012345
                                                                                                                                                                                                    912298748
    c     Additions: (1) Contributions deposited during the year .................................. 7c(1)                            -123456789012345            18203595
          (2) Dividends and credits ............................................................................... 7c(2)            -1234567890123450
          (3) Interest credited during the year ............................................................... 7c(3)                -123456789012345            39711435
          (4) Transferred from separate account........................................................... 7c(4)                     -123456789012345            80326429
          (5) Other (specify below) ............................................................................... 7c(5)            -123456789012345             1102934
          PLAN SERVICING CREDIT


        (6)Total additions ................................................................................................................................................... 7c(6)  -123456789012345
                                                                                                                                                                                                139344393
     d Total of balance and additions (add lines 7b and 7c(6)). ....................................................................................... 7d                            -123456789012345
                                                                                                                                                                                               1051643141
     e Deductions:
       (1) Disbursed from fund to pay benefits or purchase annuities during year                                         7e(1)                   -123456789012345            37945746
       (2) Administration charge made by carrier ...................................................... 7e(2)                                    -123456789012345
       (3) Transferred to separate account................................................................ 7e(3)                                 -123456789012345            71674257
       (4) Other (specify below) ................................................................................ 7e(4)                          -123456789012345               33375
          PLAN TO PLAN TRANSFERS


          (5) Total deductions ................................................................................................................................................   7e(5)   -123456789012345
                                                                                                                                                                                                    109653378
     f     Balance at the end of the current year (subtract line 7e(5) from line 7d) ...............................................................                               7f     -123456789012345
                                                                                                                                                                                                    941989763
                               Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 7 of 44
             Schedule A (Form 5500) 2014                                                                                           Page 4

Part III        Welfare Benefit Contract Information
                If more than one contract covers the same group of employees of the same employer(s) or members of the same employee organizations(s), the
                information may be combined for reporting purposes if such contracts are experience-rated as a unit. Where contracts cover individual employees,
                the entire group of such individual contracts with each carrier may be treated as a unit for purposes of this report.
8 Benefit and contract type (check all applicable boxes)
  a X Health (other than dental or vision)               b X Dental                                                              c X Vision                                            d X Life insurance
  e X Temporary disability (accident and sickness) f X Long-term disability                                                      g X Supplemental unemployment                         h X Prescription drug
  i X Stop loss (large deductible)                       j X HMO contract                                                        k X PPO contract                                      l X Indemnity contract
     m X Other (specify)            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                              ABCKEFGHI ABCDEFGHI ABCDEFGHI ABCDE
9 Experience-rated contracts:
  a Premiums: (1) Amount received................................................................... 9a(1)                                      -123456789012345
          (2) Increase (decrease) in amount due but unpaid ......................................                      9a(2)                     -123456789012345
          (3) Increase (decrease) in unearned premium reserve ...............................                          9a(3)                     -123456789012345
          (4) Earned ((1) + (2) - (3)) .................................................................................................................................. 9a(4)          -1234567890123450
     b     Benefit charges (1) Claims paid .................................................................           9b(1)                     -123456789012345
          (2) Increase (decrease) in claim reserves ...................................................                9b(2)                     -123456789012345
          (3) Incurred claims (add (1) and (2)) ..................................................................................................................        9b(3)            1234567890123450
          (4) Claims charged ............................................................................................................................................ 9b(4)            123456789012345
     c     Remainder of premium: (1) Retention charges (on an accrual basis) --                                                                  -123456789012345
                (A) Commissions ................................................................................. 9c(1)(A)                         -123456789012345
                (B) Administrative service or other fees ................................................ 9c(1)(B)                                 -123456789012345
                (C) Other specific acquisition costs ......................................................             9c(1)(C)                   -123456789012345
                (D) Other expenses..............................................................................        9c(1)(D)                   -123456789012345
                (E) Taxes ............................................................................................. 9c(1)(E)                   -123456789012345
                (F) Charges for risks or other contingencies .........................................                  9c(1)(F)                   -123456789012345
                (G) Other retention charges .................................................................           9c(1)(G)                   -123456789012345
                (H) Total retention ....................................................................................................................................... 9c(1)(H)     -1234567890123450
       (2) Dividends or retroactive rate refunds. (These amounts were X paid in cash, or X credited.) ....................                                                9c(2)          -123456789012345
     d Status of policyholder reserves at end of year: (1) Amount held to provide benefits after retirement .................                                             9d(1)          -123456789012345
        (2) Claim reserves ............................................................................................................................................   9d(2)          -123456789012345
        (3) Other reserves.............................................................................................................................................   9d(3)          -123456789012345
     e Dividends or retroactive rate refunds due. (Do not include amount entered in line 9c(2).) ................................                                          9e            -123456789012345
10   Nonexperience-rated contracts:
     a Total premiums or subscription charges paid to carrier .....................................................................................                       10a            -123456789012345
     b If the carrier, service, or other organization incurred any specific costs in connection with the acquisition or
        retention of the contract or policy, other than reported in Part I, line 2 above, report amount.............................                                      10b            -123456789012345
      Specify nature of costs 




Part IV     Provision of Information
11 Did the insurance company fail to provide any information necessary to complete Schedule A? ............ X Yes X No
12 If the answer to line 11 is “Yes,” specify the information not provided.  ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                              Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 8 of 44
              Schedule C (Form 5500) 2011                                                             Page 1

         SCHEDULE C                                        Service Provider Information                                                         OMB No. 1210-0110

            (Form 5500)                                                                                                                              2014
          Department of the Treasury             This schedule is required to be filed under section 104 of the Employee
           Internal Revenue Service                        Retirement Income Security Act of 1974 (ERISA).
            Department of Labor                                                                                                          This Form is Open to Public
   Employee Benefits Security Administration                     File as an attachment to Form 5500.                                            Inspection.
     Pension Benefit Guaranty Corporation
For calendar plan year 2014 or fiscal plan year beginning       07/01/2014                                   and ending       06/30/2015
A Name of plan                                                                                          B Three-digit
YALE UNIVERSITY RETIREMENT ACCOUNT PLAN                                                                                                             001
ABCDEFGHI                                                                                                    plan number (PN)                     001


C Plan sponsor’s name as shown on line 2a of Form 5500                                                  D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITY                                                                                         012345678
                                                                                                           XX-XXXXXXX



 Part I      Service Provider Information (see instructions)

  You must complete this Part, in accordance with the instructions, to report the information required for each person who received, directly or indirectly, $5,000
  or more in total compensation (i.e., money or anything else of monetary value) in connection with services rendered to the plan or the person's position with the
  plan during the plan year. If a person received only eligible indirect compensation for which the plan received the required disclosures, you are required to
  answer line 1 but are not required to include that person when completing the remainder of this Part.


1 Information on Persons Receiving Only Eligible Indirect Compensation
a Check "Yes" or "No" to indicate whether you are excluding a person from the remainder of this Part because they received only eligible
  indirect compensation for which the plan received the required disclosures (see instructions for definitions and conditions).. . . . . . . . . . . . . . .   X Yes X No

b If you answered line 1a “Yes,” enter the name and EIN or address of each person providing the required disclosures for the service providers who
  received only eligible indirect compensation. Complete as many entries as needed (see instructions).

                                (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
TIAA-TEACHERS INS. AND ANNUITY ASSO


XX-XXXXXXX


                                 (b) Enter name and EIN or address of person who provided you disclosure on eligible indirect compensation
CREF-TIAA-CREF INV. MANAGEMENT, LLC



XX-XXXXXXX


                                (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
TIAA-CREF MUTUAL FUNDS-TEACHERS ADV



XX-XXXXXXX



                 (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
THE VANGUARD GROUP, INC.



XX-XXXXXXX


  For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500                                               Schedule C (Form 5500) 2014
                                                                                                                                                                  v.140124
                    Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 9 of 44
         Schedule C (Form 5500) 2014                                           Page 2- 11   x


                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
JP MORGAN CHASE BANK N.A.



XX-XXXXXXX


                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
                          Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 10 of 44
               Schedule C (Form 5500) 2014
                                                                                          Page 3    - 11 x

2. Information on Other Service Providers Receiving Direct or Indirect Compensation. Except for those persons for whom you
     answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
     (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).


                                                          (a) Enter name and EIN or address (see instructions)
 YALE UNIVERSITY



 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

14             PLAN
               ABCDEFGHI                       110119
                                      123456789012                                                                      123456789012345
               ADMINISTRATOR
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD

                                                          (a) Enter name and EIN or address (see instructions)
 HEWITT ENNIS KNUPP, INC



 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

16             ABCDEFGHI
               CONSULTANT             123456789012
                                               41203                                                                    123456789012345
               ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
               ABCD

                                                          (a) Enter name and EIN or address (see instructions)
 DKC RETIREMENT ASSOCIATION



 XX-XXXXXXX

      (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
     Service      Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
     Code(s)    employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
                  organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
                person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
                 a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                     answered “Yes” to element
                                                                                                                        (f). If none, enter -0-.

49             TRAINING & EDU. 123456789012
               ABCDEFGHI                26000
               PROVIDER                                               X No X                        X No X                                                  X No X
               ABCDEFGHI            345                         Yes                           Yes                                                     Yes
               ABCD
                       Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 11 of 44
           Schedule C (Form 5500) 2014
                                                                                       Page 3    - 12 x

2. Information on Other Service Providers Receiving Direct or Indirect Compensation. Except for those persons for whom you
  answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
  (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).


                                                       (a) Enter name and EIN or address (see instructions)




   (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
 Service       Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
 Code(s)     employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
               organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
             person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
              a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                  answered “Yes” to element
                                                                                                                     (f). If none, enter -0-.

            ABCDEFGHI              123456789012                                                                      123456789012345
            ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
            ABCD

                                                       (a) Enter name and EIN or address (see instructions)




   (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
 Service       Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
 Code(s)     employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
               organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
             person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
              a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                  answered “Yes” to element
                                                                                                                     (f). If none, enter -0-.

            ABCDEFGHI              123456789012                                                                      123456789012345
            ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
            ABCD

                                                       (a) Enter name and EIN or address (see instructions)




   (b)               (c)                   (d)                     (e)                            (f)                           (g)                      (h)
 Service       Relationship to       Enter direct       Did service provider          Did indirect compensation        Enter total indirect    Did the service
 Code(s)     employer, employee compensation paid         receive indirect              include eligible indirect  compensation received by provider give you a
               organization, or by the plan. If none, compensation? (sources         compensation, for which the service provider excluding formula instead of
             person known to be       enter -0-.       other than plan or plan        plan received the required         eligible indirect      an amount or
              a party-in-interest                             sponsor)                       disclosures?         compensation for which you estimated amount?
                                                                                                                  answered “Yes” to element
                                                                                                                     (f). If none, enter -0-.

            ABCDEFGHI              123456789012
            ABCDEFGHI                   345                  Yes   X No X                  Yes   X No X                                            Yes   X No X
            ABCD
                        Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 12 of 44
            Schedule C (Form 5500) 2014                                                   Page 4- 1
                                                                                                  1    x




 Part I Service Provider Information (continued)
3 If you reported on line 2 receipt of indirect compensation, other than eligible indirect compensation, by a service provider, and the service provider is a fiduciary
  or provides contract administrator, consulting, custodial, investment advisory, investment management, broker, or recordkeeping services, answer the following
  questions for (a) each source from whom the service provider received $1,000 or more in indirect compensation and (b) each source for whom the service
  provider gave you a formula used to determine the indirect compensation instead of an amount or estimated amount of the indirect compensation. Complete as
  many entries as needed to report the required information for each source.
                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.




                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.




                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.
                      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 13 of 44
          Schedule C (Form 5500) 2014                                                 Page 5- 1   x

 Part II Service Providers Who Fail or Refuse to Provide Information
4 Provide, to the extent possible, the following information for each service provider who failed or refused to provide the information necessary to complete
     this Schedule.
    (a) Enter name and EIN or address of service provider (see        (b) Nature of    (c) Describe the information that the service provider failed or refused to
                              instructions)                               Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 10 11           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 12 13           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 10 11           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 12 13           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDE
    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)


ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
1234567890
                     Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 14 of 44
           Schedule C (Form 5500) 2014                                 Page 6- 1
                                                                               1   x

Part III    Termination Information on Accountants and Enrolled Actuaries (see instructions)
            (complete as many entries as needed)
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b EIN:    123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b EIN:    123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b EIN:    123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b EIN:    123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b EIN:    123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
                           Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 15 of 44


        SCHEDULE D                                       DFE/Participating Plan Information                                              OMB No. 1210-0110
           (Form 5500)
         Department of the Treasury               This schedule is required to be filed under section 104 of the Employee                    2014
          Internal Revenue Service                          Retirement Income Security Act of 1974 (ERISA).

           Department of Labor                                   File as an attachment to Form 5500.
  Employee Benefits Security Administration                                                                                       This Form is Open to Public
                                                                                                                                          Inspection.

For calendar plan year 2014 or fiscal plan year beginning           07/01/2014                            and ending        06/30/2015
A Name of plan                                                                                        B Three-digit
YALE UNIVERSITY   RETIREMENT       ACCOUNT PLAN
ABCDEFGHI      ABCDEFGHI         ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI                            plan number (PN)               001 001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
C Plan or DFE sponsor’s name as shown on line 2a of Form 5500                                         D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                          012345678
                                                                                                          XX-XXXXXXX
ABCDEFGHI
 Part I Information on interests in MTIAs, CCTs, PSAs, and 103-12 IEs (to be completed by plans and DFEs)
           (Complete as many entries as needed to report all interests in DFEs)
a Name of MTIA, CCT, PSA, or 103-12 IE: TIAA REAL       ESTATE
                                                     ABCDEFGHI     ABCDEFGHI ABCDEFGHI ABCD
                                                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                              TIAA-CREF
b Name of sponsor of entity listed in (a):
                                                     ABCDEFGHI
c EIN-PN 123456789-123                  d  Entity    P    e Dollar value of interest in MTIA, CCT, PSA, or
           XX-XXXXXXX-004                            1                                                                              144272480
                                                                                                                               -123456789012345
                                            code             103-12 IE at end of year (see instructions)

a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                            ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                            ABCDEFGHI
c EIN-PN 123456789-123                        d Entity          e Dollar value of interest in MTIA, CCT, PSA, or
                                                 code       1     103-12 IE at end of year (see instructions)    -123456789012345
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                          Schedule D (Form 5500) 2014
                                                                                                                                                           v. 140124
                      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 16 of 44
          Schedule D (Form 5500) 2014                                 Page 2   - 11 x

a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
a Name of MTIA, CCT, PSA, or 103-12 IE:             ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                    ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b Name of sponsor of entity listed in (a):
                                                    ABCDEFGHI
c EIN-PN 123456789-123                  d Entity        e Dollar value of interest in MTIA, CCT, PSA, or
                                             code   1     103-12 IE at end of year (see instructions)    -123456789012345
                         Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 17 of 44
              Schedule D (Form 5500) 2014                                                Page 3   - 11 x
6

    Part II     Information on Participating Plans (to be completed by DFEs)
                (Complete as many entries as needed to report all participating plans)
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of         ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor    ABCDEFGHI ABCDEFGHI                                          123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b Name of             ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
      plan sponsor        ABCDEFGHI        ABCDEFGHI                                           123456789-123
                              Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 18 of 44

                                                                                                                                                                  OMB No. 1210-0110
          SCHEDULE H                                                                     Financial Information
             (Form 5500)                                                                                                                                              2014
           Department of the Treasury
                                                              This schedule is required to be filed under section 104 of the Employee
            Internal Revenue Service                        Retirement Income Security Act of 1974 (ERISA), and section 6058(a) of the
            Department of Labor
                                                                                Internal Revenue Code (the Code).
                                                                                                                                                           This Form is Open to Public
   Employee Benefits Security Administration
                                                                                       File as an attachment to Form 5500.                                        Inspection
     Pension Benefit Guaranty Corporation
For calendar plan year 2014 or fiscal plan year beginning 07/01/2014                                                              and ending      06/30/2015
A Name of plan                                                                                                                         B       Three-digit
YALE  UNIVERSITY    RETIREMENT      ACCOUNT PLAN
ABCDEFGHI       ABCDEFGHI         ABCDEFGHI        ABCDEFGHI ABCDEFGHI
                                                       ABCDEFGHI                                                                               plan number (PN)                  001   001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                                                                                 D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                         012345678
                                                                                                                                         XX-XXXXXXX
ABCDEFGHI
Part I     Asset and Liability Statement
1 Current value of plan assets and liabilities at the beginning and end of the plan year. Combine the value of plan assets held in more than one trust. Report
   the value of the plan’s interest in a commingled fund containing the assets of more than one plan on a line-by-line basis unless the value is reportable on
   lines 1c(9) through 1c(14). Do not enter the value of that portion of an insurance contract which guarantees, during this plan year, to pay a specific dollar
   benefit at a future date. Round off amounts to the nearest dollar. MTIAs, CCTs, PSAs, and 103-12 IEs do not complete lines 1b(1), 1b(2), 1c(8), 1g, 1h,
   and 1i. CCTs, PSAs, and 103-12 IEs also do not complete lines 1d and 1e. See instructions.
                                   Assets                                                                                         (a) Beginning of Year               (b) End of Year
a Total noninterest-bearing cash ......................................................................                  1a       -123456789012345                -123456789012345
b Receivables (less allowance for doubtful accounts):
     (1) Employer contributions..........................................................................               1b(1)     -123456789012345
                                                                                                                                             7123864              -123456789012345
                                                                                                                                                                                 0
     (2) Participant contributions ........................................................................             1b(2)     -123456789012345
                                                                                                                                             7530777              -123456789012345
                                                                                                                                                                                 0
     (3) Other.....................................................................................................     1b(3)                 711262
                                                                                                                                  -123456789012345                            9657
                                                                                                                                                                  -123456789012345
c General investments:
     (1) Interest-bearing cash (include money market accounts & certificates
                                                                                                                        1c(1)     -123456789012345                -123456789012345
          of deposit)............................................................................................
     (2) U.S. Government securities ..................................................................                  1c(2)     -123456789012345                -123456789012345
     (3) Corporate debt instruments (other than employer securities):
           (A) Preferred ........................................................................................      1c(3)(A)   -123456789012345                -123456789012345
           (B) All other ..........................................................................................    1c(3)(B)   -123456789012345                -123456789012345
     (4) Corporate stocks (other than employer securities):
           (A) Preferred ........................................................................................      1c(4)(A)   -123456789012345                -123456789012345
           (B) Common.........................................................................................         1c(4)(B)   -123456789012345                -123456789012345
     (5) Partnership/joint venture interests .........................................................                  1c(5)     -123456789012345                -123456789012345
     (6) Real estate (other than employer real property) .....................................                          1c(6)     -123456789012345                -123456789012345
     (7) Loans (other than to participants) ..........................................................                  1c(7)     -123456789012345                -123456789012345
     (8) Participant loans ....................................................................................         1c(8)     -123456789012345                -123456789012345
     (9) Value of interest in common/collective trusts .........................................                        1c(9)     -123456789012345                -123456789012345
    (10) Value of interest in pooled separate accounts .......................................                         1c(10)              117154875
                                                                                                                                  -123456789012345                         144272480
                                                                                                                                                                  -123456789012345
    (11) Value of interest in master trust investment accounts ............................                            1c(11)     -123456789012345                -123456789012345
    (12) Value of interest in 103-12 investment entities .......................................                       1c(12)     -123456789012345                -123456789012345
    (13) Value of interest in registered investment companies (e.g., mutual
         funds)....................................................................................
                                                                                                                       1c(13)     -123456789012345
                                                                                                                                           2541107582             -123456789012345
                                                                                                                                                                          2717941382
    (14) Value of funds held in insurance company general account (unallocated
         contracts) ..............................................................................................
                                                                                                                       1c(14)     -123456789012345
                                                                                                                                           912298748              -123456789012345
                                                                                                                                                                           941989763

    (15) Other .....................................................................................................   1c(15)     -123456789012345                -123456789012345

For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500                                                                 Schedule H (Form 5500) 2014
                                                                                                                                                                                 v. 140124
                               Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 19 of 44
               Schedule H (Form 5500) 2014                                                                                           Page 2

1d Employer-related investments:                                                                                                              (a) Beginning of Year     (b) End of Year
      (1) Employer securities ..................................................................................           1d(1)              -123456789012345        -123456789012345
      (2) Employer real property .............................................................................             1d(2)              -123456789012345        -123456789012345
1e Buildings and other property used in plan operation .......................................                              1e                -123456789012345        -123456789012345
1f Total assets (add all amounts in lines 1a through 1e) .....................................                               1f                      3585927108
                                                                                                                                              -123456789012345               3804213282
                                                                                                                                                                      -123456789012345
                                           Liabilities
1g Benefit claims payable....................................................................................               1g                -123456789012345        -123456789012345
1h Operating payables ........................................................................................              1h                -123456789012345        -123456789012345
1i Acquisition indebtedness ................................................................................                 1i               -123456789012345        -123456789012345
1j Other liabilities................................................................................................         1j                            0
                                                                                                                                              -123456789012345                   99039
                                                                                                                                                                      -123456789012345
1k Total liabilities (add all amounts in lines 1g through1j) ....................................                           1k                             0
                                                                                                                                              -123456789012345                   99039
                                                                                                                                                                      -123456789012345
                                         Net Assets
1l Net assets (subtract line 1k from line 1f) .........................................................                      1l                      3585927108
                                                                                                                                              -123456789012345               3804114243
                                                                                                                                                                      -123456789012345

 Part II Income and Expense Statement
2 Plan income, expenses, and changes in net assets for the year. Include all income and expenses of the plan, including any trust(s) or separately maintained
     fund(s) and any payments/receipts to/from insurance carriers. Round off amounts to the nearest dollar. MTIAs, CCTs, PSAs, and 103-12 IEs do not complete
     lines 2a, 2b(1)(E), 2e, 2f, and 2g.
                                                   Income                                                                                         (a) Amount               (b) Total
 a Contributions:
      (1) Received or receivable in cash from: (A) Employers.................................                             2a(1)(A)                    93393674
                                                                                                                                              -123456789012345
            (B) Participants ......................................................................................       2a(1)(B)                    90131052
                                                                                                                                              -123456789012345
            (C) Others (including rollovers) ...............................................................              2a(1)(C)                    49252789
                                                                                                                                              -123456789012345
      (2) Noncash contributions ..............................................................................             2a(2)              -123456789012345
      (3) Total contributions. Add lines 2a(1)(A), (B), (C), and line 2a(2).................                               2a(3)                                              232777515
                                                                                                                                                                      -123456789012345
 b Earnings on investments:
      (1) Interest:
          (A) Interest-bearing cash (including money market accounts and
               certificates of deposit).......................................................................
                                                                                                                          2b(1)(A)            -123456789012345
            (B) U.S. Government securities ..............................................................                 2b(1)(B)            -123456789012345
            (C) Corporate debt instruments ..............................................................                 2b(1)(C)            -123456789012345
            (D) Loans (other than to participants) .....................................................                  2b(1)(D)            -123456789012345
            (E) Participant loans ...............................................................................         2b(1)(E)            -123456789012345
            (F) Other ................................................................................................    2b(1)(F)                    39711435
                                                                                                                                              -123456789012345
            (G) Total interest. Add lines 2b(1)(A) through (F) ....................................                       2b(1)(G)                                            39711435
                                                                                                                                                                      -123456789012345
      (2) Dividends: (A) Preferred stock ..................................................................               2b(2)(A)            -123456789012345
            (B) Common stock..................................................................................            2b(2)(B)            -123456789012345
            (C) Registered investment company shares (e.g. mutual funds) .............                                    2b(2)(C)                         63653860

            (D) Total dividends. Add lines 2b(2)(A), (B), and (C)                                                         2b(2)(D)                                            63653860
                                                                                                                                                                      -123456789012345
      (3) Rents........................................................................................................    2b(3)                                      -123456789012345
      (4) Net gain (loss) on sale of assets: (A) Aggregate proceeds ......................                                2b(4)(A)            -123456789012345
            (B) Aggregate carrying amount (see instructions) ...................................                          2b(4)(B)            -123456789012345
            (C) Subtract line 2b(4)(B) from line 2b(4)(A) and enter result .................                              2b(4)(C)                                    -123456789012345
                                                                                                                                                                                    0

      (5) Unrealized appreciation (depreciation) of assets: (A) Real estate........................                       2b(5)(A)            -123456789012345
            (B) Other ................................................................................................    2b(5)(B)            -123456789012345
            (C) Total unrealized appreciation of assets.
                Add lines 2b(5)(A) and (B)................................................................
                                                                                                                          2b(5)(C)                                    -123456789012345
                                                                                                                                                                                    0
                               Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 20 of 44
              Schedule H (Form 5500) 2014                                                                                             Page 3

                                                                                                                                                      (a) Amount            (b) Total
      (6) Net investment gain (loss) from common/collective trusts .........................                                2b(6)                                       -123456789012345
      (7) Net investment gain (loss) from pooled separate accounts .......................                                  2b(7)                                                13194348
                                                                                                                                                                        -123456789012345
      (8) Net investment gain (loss) from master trust investment accounts............                                      2b(8)                                       -123456789012345
      (9) Net investment gain (loss) from 103-12 investment entities ......................                                 2b(9)                                       -123456789012345
     (10) Net investment gain (loss) from registered investment
          companies (e.g., mutual funds).................................................................
                                                                                                                           2b(10)                                       -123456789012345
                                                                                                                                                                                 39162652
 c Other income..................................................................................................             2c                                                  2043569
                                                                                                                                                                        -123456789012345
 d Total income. Add all income amounts in column (b) and enter total.....................                                    2d                                                390543379
                                                                                                                                                                        -123456789012345
                                        Expenses
 e Benefit payment and payments to provide benefits:
      (1) Directly to participants or beneficiaries, including direct rollovers ..............                              2e(1)                -123456789012345
                                                                                                                                                         162326035
      (2) To insurance carriers for the provision of benefits.....................................                          2e(2)                          9851497
                                                                                                                                                 -123456789012345
      (3) Other ........................................................................................................    2e(3)                -123456789012345
      (4) Total benefit payments. Add lines 2e(1) through (3)..................................                             2e(4)                                               172177532
                                                                                                                                                                        -123456789012345
 f    Corrective distributions (see instructions) .......................................................                     2f                                        -123456789012345
 g    Certain deemed distributions of participant loans (see instructions) ................                                   2g                                        -123456789012345
 h    Interest expense .............................................................................................          2h                                        -123456789012345
 i    Administrative expenses: (1) Professional fees..............................................                          2i(1)                          177722
                                                                                                                                                 -123456789012345
      (2) Contract administrator fees.......................................................................                2i(2)                -123456789012345
      (3) Investment advisory and management fees..............................................                             2i(3)                -123456789012345
      (4) Other ........................................................................................................    2i(4)                             990
                                                                                                                                                 -123456789012345
      (5) Total administrative expenses. Add lines 2i(1) through (4)........................                                2i(5)                                                  178712
                                                                                                                                                                        -123456789012345
 j Total expenses. Add all expense amounts in column (b) and enter total ........                                             2j                                                172356244
                                                                                                                                                                        -123456789012345
                  Net Income and Reconciliation
 k Net income (loss). Subtract line 2j from line 2d...........................................................                2k                                                218187135
                                                                                                                                                                        -123456789012345
 l Transfers of assets:
      (1) To this plan ...............................................................................................      2l(1)                                       -123456789012345
      (2) From this plan ..........................................................................................         2l(2)                                       -123456789012345

 Part III Accountant’s Opinion
3 Complete lines 3a through 3c if the opinion of an independent qualified public accountant is attached to this Form 5500. Complete line 3d if an opinion is not
     attached.
 a The attached opinion of an independent qualified public accountant for this plan is (see instructions):
       (1) X Unqualified        (2) X Qualified      (3) X Disclaimer         (4) X Adverse
 b Did the accountant perform a limited scope audit pursuant to 29 CFR 2520.103-8 and/or 103-12(d)?                                X Yes                                           X No
 c Enter the name and EIN of the accountant (or accounting firm) below:
                   ABCDEFGHI
        (1) Name: GRANT   THORNTON   ABCDEFGHI ABCDEFGHI ABCD                                                123456789
                                                                                                    (2) EIN: XX-XXXXXXX
 d The opinion of an independent qualified public accountant is not attached because:
        (1) X This form is filed for a CCT, PSA, or MTIA.    (2) X It will be attached to the next Form 5500 pursuant to 29 CFR 2520.104-50.

 Part IV Compliance Questions
4    CCTs and PSAs do not complete Part IV. MTIAs, 103-12 IEs, and GIAs do not complete lines 4a, 4e, 4f, 4g, 4h, 4k, 4m, 4n, or 5.
       103-12 IEs also do not complete lines 4j and 4l. MTIAs also do not complete line 4l.
       During the plan year:                                                                                                                               Yes     No       Amount
 a     Was there a failure to transmit to the plan any participant contributions within the time
       period described in 29 CFR 2510.3-102? Continue to answer “Yes” for any prior year failures
       until fully corrected. (See instructions and DOL’s Voluntary Fiduciary Correction Program.) .....                                             4a            X    -123456789012345
 b     Were any loans by the plan or fixed income obligations due the plan in default as of the
       close of the plan year or classified during the year as uncollectible? Disregard participant loans
       secured by participant’s account balance. (Attach Schedule G (Form 5500) Part I if “Yes” is
       checked.)..................................................................................................................................   4b            X    -123456789012345
                             Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 21 of 44
            Schedule H (Form 5500) 2014                                                                                      Page 4- 1X


                                                                                                                                                          Yes       No               Amount
 c    Were any leases to which the plan was a party in default or classified during the year as
      uncollectible? (Attach Schedule G (Form 5500) Part II if “Yes” is checked.) .............................                                      4c             X           -123456789012345
 d    Were there any nonexempt transactions with any party-in-interest? (Do not include transactions
      reported on line 4a. Attach Schedule G (Form 5500) Part III if “Yes” is
      checked.)..................................................................................................................................    4d             X           -123456789012345
 e    Was this plan covered by a fidelity bond? .................................................................................                    4e   X                     -123456789012345
                                                                                                                                                                                          10000000
 f    Did the plan have a loss, whether or not reimbursed by the plan’s fidelity bond, that was caused
      by fraud or dishonesty? ...........................................................................................................            4f             X           -123456789012345
 g    Did the plan hold any assets whose current value was neither readily determinable on an
      established market nor set by an independent third party appraiser? ........................................                                   4g             X           -123456789012345
 h    Did the plan receive any noncash contributions whose value was neither readily
      determinable on an established market nor set by an independent third party appraiser?.........                                                4h             X           -123456789012345
 i    Did the plan have assets held for investment? (Attach schedule(s) of assets if “Yes” is checked,
      and see instructions for format requirements.) ..........................................................................                      4i   X
 j    Were any plan transactions or series of transactions in excess of 5% of the current
      value of plan assets? (Attach schedule of transactions if “Yes” is checked, and
      see instructions for format requirements.) .................................................................................                   4j             X
 k    Were all the plan assets either distributed to participants or beneficiaries, transferred to another
      plan, or brought under the control of the PBGC? ......................................................................                         4k             X

 l Has the plan failed to provide any benefit when due under the plan?........................................                                       4l             X           -123456789012345
 m If this is an individual account plan, was there a blackout period? (See instructions and 29 CFR
      2520.101-3.) .............................................................................................................................    4m    X

 n    If 4m was answered “Yes,” check the “Yes” box if you either provided the required notice or one
      of the exceptions to providing the notice applied under 29 CFR 2520.101-3. ............................                                        4n   X
5a Has a resolution to terminate the plan been adopted during the plan year or any prior plan year?
      If “Yes,” enter the amount of any plan assets that reverted to the employer this year...........................                              X Yes X No     Amount:-123

5b    If, during this plan year, any assets or liabilities were transferred from this plan to another plan(s), identify the plan(s) to which assets or liabilities were
      transferred. (See instructions.)


      5b(1) Name of plan(s)                                                                                                                                      5b(2) EIN(s)             5b(3) PN(s)
      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                         123456789                     123
      ABCDEFGHI ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI
      ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI


ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                     123456789                     123
     ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
     ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                     123456789                     123
     ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
     ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                     123456789                     123
     ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
     ABCDEFGHI ABCDEFGHI ABCDEFGHI
 5c If the plan is a defined benefit plan, is it covered under the PBGC insurance program (see ERISA section 4021)? ..... X Yes X No X Not determined

Part V    Trust Information (optional)
6a Name of trust ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                        6b Trust’s EIN
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
       Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 22 of 44




                                                                                              Grant Thornton LLP
                                                                                              175 Capital Blvd., Suite 402
                                                                                              Rocky Hill, CT 06067-3914

                                                                                              T 860.781.6700
                                                                                              www.GrantThornton.com
                                                                                              linkd.in/GrantThorntonUS
                                                                                              twitter.com/GrantThorntonUS




               REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS



Plan Administrator and Plan Participants
   Yale University Retirement Account Plan


We were engaged to audit the accompanying financial statements of Yale University Retirement Account Plan (the
“Plan”), which comprise the statements of net assets available for benefits as of June 30, 2015 and 2014, and the
related statements of changes in net assets available for benefits for the years then ended June 30, 2015 and 2014,
and the related notes to the financial statements.

Management’s responsibility for the financial statements
Management is responsible for the preparation and fair presentation of these financial statements in accordance with
accounting principles generally accepted in the United States of America; this includes the design, implementation,
and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are
free from material misstatement, whether due to fraud or error.

Auditor’s responsibility
Our responsibility is to express an opinion on these financial statements based on conducting the audit in accordance
with auditing standards generally accepted in the United States of America. Because of the matters described in
the Basis for Disclaimer of Opinion paragraph, however, we were not able to obtain sufficient appropriate audit
evidence to provide a basis for an audit opinion.

Basis for disclaimer of opinion
As permitted by 29 CFR 2520.103-8 of the Department of Labor’s Rules and Regulations for Reporting and
Disclosure under the Employee Retirement Income Security Act of 1974, the Plan administrator instructed us not
to perform, and we did not perform, any auditing procedures with respect to the certified information described in
Note 7. We have been informed by the Plan administrator that the certifying entities meet the requirements of
29 CFR 2520.103-8. The Plan administrator obtained certifications from these entities as of June 30, 2015 and
2014, and for the years ended June 30, 2015 and 2014, stating that the certified information provided to the Plan
administrator is complete and accurate.



               Grant Thornton LLP
               U.S. member firm of Grant Thornton International Ltd
       Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 23 of 44




As described in Note 8 to the financial statements, the Plan has not maintained sufficient accounting records and
supporting documents relating to certain contracts and custodial accounts issued to current and former employees
prior to July 1, 2009. Accordingly, we were unable to apply auditing procedures sufficient to determine the extent
to which the financial statements may have been affected by these conditions.

Disclaimer of opinion
Because of the significance of the matters described in the Basis for Disclaimer of Opinion paragraph, we have not
been able to obtain sufficient appropriate audit evidence to provide a basis for an audit opinion. Accordingly, we
do not express an opinion on these financial statements.

Supplementary information
The supplemental schedule of assets held at end of year as of June 30, 2015 is presented for purposes of additional
analysis and is not a required part of the financial statements, but is supplementary information required by the
Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income
Security Act of 1974. Because of the significance of the matters described in the Basis for Disclaimer of Opinion
paragraph, we do not express an opinion on the supplemental schedule.




Rocky Hill, Connecticut
April 5, 2016




                                                       -2-
Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 24 of 44




                           YALE UNIVERSITY
                     RETIREMENT ACCOUNT PLAN
                       FINANCIAL STATEMENTS
                      and Supplemental Schedule

                       June 30, 2015 and 2014
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 25 of 44



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                                     FINANCIAL STATEMENTS
                                    and Supplemental Schedule

                                                INDEX

                                                                               Page

Report of Independent Certified Public Accountants                              1-2

Financial Statements:

   Statements of Net Assets Available for Benefits
       as of June 30, 2015 and 2014                                             3

   Statements of Changes in Net Assets Available for Benefits
      for the year ended June 30, 2015 and 2014                                 4

Notes to Financial Statements                                                  5-13

Supplemental Schedule:

   Form 5500, Schedule H, Line 4i – Schedule of Assets (Held at End of Year)
     as of June 30, 2015                                                       14-16
       Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 26 of 44




                                                                                              Grant Thornton LLP
                                                                                              175 Capital Blvd., Suite 402
                                                                                              Rocky Hill, CT 06067-3914

                                                                                              T 860.781.6700
                                                                                              www.GrantThornton.com
                                                                                              linkd.in/GrantThorntonUS
                                                                                              twitter.com/GrantThorntonUS




               REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS



Plan Administrator and Plan Participants
   Yale University Retirement Account Plan


We were engaged to audit the accompanying financial statements of Yale University Retirement Account Plan (the
“Plan”), which comprise the statements of net assets available for benefits as of June 30, 2015 and 2014, and the
related statements of changes in net assets available for benefits for the years then ended June 30, 2015 and 2014,
and the related notes to the financial statements.

Management’s responsibility for the financial statements
Management is responsible for the preparation and fair presentation of these financial statements in accordance with
accounting principles generally accepted in the United States of America; this includes the design, implementation,
and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are
free from material misstatement, whether due to fraud or error.

Auditor’s responsibility
Our responsibility is to express an opinion on these financial statements based on conducting the audit in accordance
with auditing standards generally accepted in the United States of America. Because of the matters described in
the Basis for Disclaimer of Opinion paragraph, however, we were not able to obtain sufficient appropriate audit
evidence to provide a basis for an audit opinion.

Basis for disclaimer of opinion
As permitted by 29 CFR 2520.103-8 of the Department of Labor’s Rules and Regulations for Reporting and
Disclosure under the Employee Retirement Income Security Act of 1974, the Plan administrator instructed us not
to perform, and we did not perform, any auditing procedures with respect to the certified information described in
Note 7. We have been informed by the Plan administrator that the certifying entities meet the requirements of
29 CFR 2520.103-8. The Plan administrator obtained certifications from these entities as of June 30, 2015 and
2014, and for the years ended June 30, 2015 and 2014, stating that the certified information provided to the Plan
administrator is complete and accurate.



               Grant Thornton LLP
               U.S. member firm of Grant Thornton International Ltd
       Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 27 of 44




As described in Note 8 to the financial statements, the Plan has not maintained sufficient accounting records and
supporting documents relating to certain contracts and custodial accounts issued to current and former employees
prior to July 1, 2009. Accordingly, we were unable to apply auditing procedures sufficient to determine the extent
to which the financial statements may have been affected by these conditions.

Disclaimer of opinion
Because of the significance of the matters described in the Basis for Disclaimer of Opinion paragraph, we have not
been able to obtain sufficient appropriate audit evidence to provide a basis for an audit opinion. Accordingly, we
do not express an opinion on these financial statements.

Supplementary information
The supplemental schedule of assets held at end of year as of June 30, 2015 is presented for purposes of additional
analysis and is not a required part of the financial statements, but is supplementary information required by the
Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income
Security Act of 1974. Because of the significance of the matters described in the Basis for Disclaimer of Opinion
paragraph, we do not express an opinion on the supplemental schedule.




Rocky Hill, Connecticut
April 5, 2016




                                                       -2-
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 28 of 44



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                      STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS
                                as of June 30, 2015 and 2014
                                        (in thousands)




                                                                          2015               2014
ASSETS

Investments, at fair value                                              $3,803,783          $3,570,256

Investments, at contract value                                                   421                305

Receivables:
  Employer contributions                                                         -              7,124
  Participant contributions                                                      -              7,531
  Receivable from other employer-sponsored plans, net                            -                711
     Total receivables                                                           -             15,366

LIABILITIES
Payable to other employer-sponsored plans, net                                       90             -
     Total liabilities                                                               90             -

Net assets available for benefits                                       $3,804,114          $3,585,927




               The accompanying notes are an integral part of these financial statements.


                                                   3
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 29 of 44




                                          YALE UNIVERSITY
                                     RETIREMENT ACCOUNT PLAN

              STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS
                        for the year ended June 30, 2015 and 2014
                                       (in thousands)



                                                                        2015                2014

ADDITIONS:
 Additions to net assets attributed to:
  Investment and other income:
    Net appreciation in fair value of investments                      $ 52,127            $ 392,147
    Interest and dividend income                                        103,417               84,438
     Other income                                                         2,044                1,945
       Total investment and other income                                157,588              478,530
  Contributions:
    Employer                                                              93,394              88,383
    Participant                                                           90,131              85,427
    Rollovers                                                             49,252              19,920
       Total contributions                                               232,777             193,730
       Total additions                                                   390,365             672,260

DEDUCTIONS:
 Deductions from net assets attributed to:
  Benefits paid:
    To participants, beneficiaries or other providers                    162,326             123,131
    To insurance carriers for the provision of benefits                    9,852               9,915
      Total deductions                                                   172,178             133,046
      Net increase                                                       218,187             539,214

Net assets available for benefits:
 Beginning of year                                                     3,585,927            3,046,713
 End of year                                                          $3,804,114           $3,585,927




              The accompanying notes are an integral part of these financial statements.


                                                    4
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 30 of 44




                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                                NOTES TO FINANCIAL STATEMENTS
                                         ____________

1. Description of Plan

   The following description of the Yale University Retirement Account Plan (the “Plan”) provides only
   general information. Plan participants should refer to the Plan document for more complete
   information.

   General
   The Plan is a defined contribution plan covering eligible employees of Yale University (the “University”
   or “Plan Administrator”) who have completed at least one hour of employment. Eligible employees
   (“Participants”) include (i) faculty, (ii) officers or senior administrators, (iii) managerial and
   professional staff not currently participating in the Yale University Retirement Plan for Staff
   Employees, and (iv) other employees who upon invitation by the University may participate in the
   Plan. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974
   (“ERISA”), as amended.

   To consolidate recordkeeping services under one vendor, existing Vanguard Fiduciary Trust Company
   (“Vanguard”) assets were transferred to Teachers Insurance and Annuity Association - College
   Retirement Equities Fund (“TIAA-CREF”) in April 2015. This measure combined all TIAA-CREF and
   Vanguard investment options into one location available through TIAA-CREF.


   Contributions
   Participants may elect to contribute up to 75 percent of compensation, as defined by the Plan. In
   addition, employee and employer contributions are subject to limitations as defined by the Internal
   Revenue Code (“IRC”).

   Annually on July 1st, a participant’s contribution percentage is automatically increased by 1 percent to
   a maximum of 10 percent, if the participant is contributing between 5 percent and 9.5 percent. If the
   employee is contributing between 0 percent and 4.5 percent, the increase will be to 5 percent. A
   participant can suspend or reduce contributions at any time; however, a refund of contributions made
   as part of the automatic escalation feature is not available.

   Participants direct the investment of their contributions into investment options offered by the Plan.
   The Plan currently offers mutual funds, an insurance company general contract and a pooled separate
   real estate account as investment options for Participants. It is the Participant’s responsibility to
   designate the investment fund(s) offered by TIAA-CREF and Vanguard. In the event




                                                    5
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 31 of 44



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                          NOTES TO FINANCIAL STATEMENTS, Continued
                                       _____________

1. Description of Plan, Continued

    a Participant fails to direct the investment of his or her Plan contributions, the Participant’s
    contributions are automatically invested in a TIAA-CREF Lifecycle Fund. This target retirement fund,
    also known as a “qualified default investment alternative” as described by ERISA, will remain in effect
    until superseded by a subsequent election by the Participant. Participants may change elections with
    regard to future Plan contributions; and may reallocate the balance of his or her account among
    investment funds and contracts.

    For each month during which a Participant is an eligible employee, the University makes a Core
    Contribution to the Participant’s account of 5 percent of the eligible employee’s basic compensation
    below the Social Security Wage Base (“SSWB”) and 7.5% of the eligible employee’s basic
    compensation above the SSWB. Additionally, the University matches the eligible employee’s
    contribution dollar for dollar up to 5 percent of the Participant’s basic compensation. Basic
    compensation is compensation which generally excludes additional or supplementary earnings, as
    described by the provisions of the Plan.

    Participants may also contribute amounts representing eligible rollover distributions as defined by
    the IRC. Deposits of such rollover distribution amounts are subject to the provisions of the Plan
    document. Rollover contributions are not matched by the University.

    Participant Accounts
    Separate accounts are established for each Participant. The current value of a Participant’s account
    includes all Plan contributions and investment experience less Plan expenses. The benefit to which a
    Participant is entitled is the benefit that can be provided from the Participant’s vested account.

    Vesting
    A Participant is immediately vested in 100% of their contributions, the University core and matching
    contributions and the earnings of their account.

    Loans to Participants
    Participants may borrow in accordance with the Plan’s loan program which is administered by TIAA-
    CREF. Loans are issued directly from general assets of TIAA and not directly from a Participant’s
    account. Loans are granted for a minimum of $1,000 up to a maximum of $50,000. The maximum
    term of a loan is 5 years, or 10 years if the loan is for the purchase of a primary residence. Collateral
    representing 110 percent of the outstanding loan is required by reserving the




                                                     6
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 32 of 44



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                          NOTES TO FINANCIAL STATEMENTS, Continued
                                       _____________

1. Description of Plan, Continued

    Participant’s account balance and is included in investments in the accompanying Statements of Net
    Assets Available for Benefits. The interest rate may be fixed or variable; and loans outstanding at
    June 30, 2015 and June 30, 2014 bear interest at rates that range from 4.00 percent to 6.85 percent.
    Loans of $10.4 million and $8.2 million were outstanding at June 30, 2015 and June 30, 2014,
    respectively. Loans in default were $420,532 and $305,213 at June 30, 2015 and June 30, 2014,
    respectively.

    Payment of Benefits
    Upon termination of service, retirement, death, or disability, distribution of benefits to Participants
    or beneficiaries will be made based on the provisions of the Plan. The form of the payment is based
    on Participant elections, as outlined in the provisions of the Plan; and may include annuities,
    installment payments, minimum distribution payments and lump sum payments.

    Benefits provided by the Plan are not insured or guaranteed.

2. Summary of Accounting Policies

   Basis of Accounting
   The financial statements of the Plan are prepared using the accrual basis of accounting in accordance
   with accounting principles generally accepted in the United States of America (“GAAP”).

   Implementation of Accounting Standards
   On July 1, 2014, the Plan adopted new guidance regarding Fair Value Measurement and Disclosures
   for Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent). This
   guidance requires the Plan show investments that use net asset value (NAV) as a practical expedient
   for valuation purposes, separately from other investments categorized in the fair value hierarchy
   described in Footnote 3. Additionally, the Plan adopted new guidance regarding Plan Accounting:
   Defined Contribution Pension Plans which requires fully benefit-responsive investment contracts to
   be reported at contract value and simplifies related fair value disclosures. This disclosure change
   which was applied retrospectively is reported in Footnote 3 for both fiscal years 2015 and 2014.

   Use of Estimates
   The preparation of the Plan’s financial statements in conformity with GAAP requires the Plan
   Administrator to make estimates and assumptions that affect the reported amounts of net assets
   available for benefits as of the date of the financial statements and the changes in net assets available
   for benefits during the reporting period. Actual results could differ materially from those estimates.



                                                    7
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 33 of 44



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________


2. Summary of Accounting Policies, Continued

   Risks and Uncertainties
   The Plan provides for various investment options. Investment securities are exposed to various risks,
   such as interest rate, market and credit risks. Due to the level of risk associated with investment
   securities, it is at least reasonably possible that changes in the values of investment securities will
   occur in the near term and that such changes could materially affect Participants’ account balances
   and the amounts reported in the statements of net assets available for benefits and changes in net
   assets available for benefits.

   Investment Valuation and Income Recognition
   The Plan’s investments are reported at fair value, except for the benefit responsive TIAA Traditional
   Annuity Contracts. The contract value of the TIAA Traditional Annuity Contracts equals the
   accumulated cash contributions and interest credited to the Plan’s contracts less any withdrawals.

   Fair value is a market-based measurement based on assumptions that market participants would use
   in pricing an asset or liability. The fair value of the non-benefit responsive TIAA Traditional Annuity
   Contracts approximates the contract value. Registered investment company investments are stated
   at fair value based on net asset value as determined by quoted market prices available on the last day
   of the Plan year. The TIAA Real Estate Pooled Separate Account derives its net asset value (NAV) from
   the market value of the underlying investments. Real estate investments are valued using
   independent pricing sources.

   Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded as
   earned on an accrual basis. Dividend income is recorded on the ex-dividend date.

   The Plan presents in the statements of changes in net assets available for benefits the net appreciation
   (depreciation) in fair value of investments, which consists of both realized gains (losses) on
   investments bought and sold, as well as unrealized gains (losses) on investments held during the year.




                                                    8
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 34 of 44



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                          NOTES TO FINANCIAL STATEMENTS, Continued
                                       _____________


2. Summary of Accounting Policies, Continued

   Payment of Benefits
   Benefits are recorded when paid.

   Administrative Expenses
   Administrative expenses of the Plan shall be paid by the Plan unless paid by the University. Such
   expenses include any expenses incident to the functioning of the Plan Administrator, including, but
   not limited to, accountants’ fees, legal fees, and other costs of administering the Plan. Effective April
   2013, expenses deemed reasonable and necessary for the administration and maintenance of the
   Plan are being paid using funds from the Plan’s Revenue Credit Account (“RCA”).

   As a result of the University’s agreement with TIAA-CREF regarding its fees, $2.0 million and $1.9
   million was returned to the Plan as deposits into the RCA for the year ended June 30, 2015 and June
   30, 2014, respectively. These deposits are reflected as other income in the accompanying Statements
   of Changes in Net Assets Available for Benefits. Within the 12-month period following each deposit
   into the RCA, the funds are expected to be utilized to pay expenses of the Plan or credited to Plan
   participant accounts in the form of revenue credits. The revenue credits may be on a per capita or
   pro rata basis at the election of the Plan Sponsor.

   During the plan year ended June 30, 2015 and June 30, 2014, administrative expenses of $177,722
   and $167,885, respectively, were paid by the Plan using RCA funds. These expenses are included in
   net appreciation in fair value of investments. Funds remaining in the RCA are considered assets of
   the Plan; and are included in investments in the accompanying Statements of Net Assets Available for
   Benefits. As of June 30, 2015 and June 30, 2014, the balance in the RCA was $1.9 million and
   $2.9 million, respectively. In both December 2014 and December 2013, $3.0 million was credited
   to Plan participant accounts.

3. Investments

   Fair value is a market based measurement based on assumptions that market participants would use
   in pricing an asset or liability. As a basis for considering assumptions, a three-tier hierarchy has been
   established which prioritizes the inputs used in measuring fair value. The hierarchy of inputs used to
   measure fair value includes:




                                                    9
     Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 35 of 44



                                          YALE UNIVERSITY
                                     RETIREMENT ACCOUNT PLAN

                          NOTES TO FINANCIAL STATEMENTS, Continued
                                       _____________

3. Investments, Continued

          Level 1 – Quoted prices for identical assets in active markets. Market price data is generally
           obtained from relevant exchange or dealer markets.
          Level 2 – Inputs, other than quoted prices in active markets, that are observable either
           directly or indirectly, such as quoted prices for similar assets, quoted prices in markets that
           are not active, or other inputs that are observable.
          Level 3 – Unobservable inputs in which there is little or no market data, requiring the Plan
           Administrator to develop its own assumptions.

   The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as
   of June 30, 2015, in thousands of dollars:

                                                Level 1          Level 2          Level 3           Total
      Registered Investment Companies         $ 2,717,941      $       -        $       -       $   2,717,941
      TIAA Traditional Annuity Contracts               -               -            941,569     $     941,569
        Total leveled investments             $ 2,717,941      $        -       $   941,569         3,659,510
      Investments at NAV                                                                              144,273
      Total investments, at fair value                                                          $   3,803,783


   The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as
   of June 30, 2014, in thousands of dollars:
                                                 Level 1          Level 2         Level 3            Total
       Registered Investment Companies        $ 2,541,107       $        -      $        -      $ 2,541,107
       TIAA Traditional Annuity Contracts               -                -          911,994     $      911,994
         Total leveled investments            $ 2,541,107       $        -      $ 911,994            3,453,101
       Investments at NAV                                                                              117,155
       Total investments, at fair value                                                         $ 3,570,256


   TIAA Traditional Annuity Contracts
   The TIAA Traditional Annuity Contracts provide a guarantee of principal, a guaranteed minimum
   interest rate of 3%, and the potential for additional interest, if declared by the TIAA Board of Trustees.
   The TIAA Traditional Annuity Contracts include both benefit responsive and non-benefit responsive
   investment contracts. Holdings within illiquid contracts are non-benefit responsive. The TIAA
   Traditional Annuity Contract – non-benefit responsive average yield for the year ended June 30, 2015
   and June 30, 2014 was 4.28% and 4.25%, respectively.


                                                     10
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 36 of 44



                                                     YALE UNIVERSITY
                                                RETIREMENT ACCOUNT PLAN

                                 NOTES TO FINANCIAL STATEMENTS, Continued
                                              _____________

3. Investments, Continued

   The following table summarizes the Plan’s Level 3 investments at June 30, 2015 for which the fair
   value is based on unobservable inputs, the valuation techniques used to measure fair value of those
   investments, and the ranges of values for the unobservable inputs.

                             Fair Value (in 000's)
       Asset Class              2015       2014        Valuation Technique      Significant Unobservable Input                Range
   TIAA Traditional          $ 941,569 $ 911,994       Discounted cash flow    Risk-adjusted discount rate              RA 3.00% - 4.75%
   Annuity                                                                     applied                                  GRA 3.00% - 4.75%



   The following table sets forth a summary of the change in fair value for the Plan’s Level 3 assets for
   the year ended June 30, in thousands of dollars:

                                                                                             2015                       2014
     Beginning balance                                                                       $ 911,994                 $ 874,945
     Interest                                                                                    39,697                     37,972
     Purchases                                                                                   99,557                    105,371
     Sales                                                                                    (109,679)                  (106,294)
     Ending balance                                                                          $ 941,569                 $ 911,994

   The following table sets forth significant terms of the level 3 investments and investments at NAV:

                                                                                 Trade to
                                     Fair Value (in 000's)     Redemption      Settlement                       Redemption
           Investment                2015            2014       Frequency         Terms                         Restrictions
   TIAA Traditional Annuity:
     Non-Benefit Responsive       $ 941,569      $ 911,994     Not allowed     1 to 3 days    For Retirement Annuity contracts, lump-sum cash
                                                                except as                     withdrawals are not allowed and transfers must
                                                                noted per                     be spread over 10 annual installments. For Group
                                                               redemption                     Retirement Annuity contracts, lump-sum
                                                               restrictions                   withdrawals are available only within 120 days
                                                                                              after termination of employment and are subject
                                                                                              to a surrender charge. All other withdrawals and
                                                                                              transfers from the account must be spread over
                                                                                              10 annual installments (over 5 years for
                                                                                              withdrawals after termination of employment).
   TIAA Real Estate Pooled           144,273         117,155    Daily not to   1 to 3 days    Transfers out of the Real Estate Account are
   Separate Account                                            exceed 1 per                   limited to one per calendar quarter.
                                                                 calendar
                                                                  quarter
   Total                          $ 1,085,842    $ 1,029,149



                                                                 11
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 37 of 44



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                          NOTES TO FINANCIAL STATEMENTS, Continued
                                       _____________

4. Party-In-Interest Transactions

   TIAA-CREF is approved by the Plan Administrator to issue or establish contracts on behalf of
   Participants. Effective with the April 2015 transfer of Vanguard assets to TIAA-CREF, the Plan
   investment options are record kept by TIAA-CREF. Certain investments incur operating expenses such
   as management, administrative, marketing and distribution fees. These operating expenses and
   participant recordkeeping services provided by TIAA-CREF (as sole-record keeper effective April 2015)
   and Vanguard (prior to asset transfer) qualify as party-in-interest transactions and are reported as
   part of the investment return.

   Receivable from and/or payable to other employer-sponsored plans, net, represents participant-
   requested transfers to and from other University-sponsored plans that have not been completed by
   the year ended June 30.

5. Plan Termination

   Although it has not expressed any intent to do so, the University has the right to terminate the Plan
   and discontinue contributions completely at any time subject to the provisions of ERISA. Upon
   termination of the Plan, the University has the right to distribute the balance of Participants’ accounts
   in a lump sum, if permitted under the terms of the contracts, or by delivery of a fully paid annuity
   contract as permitted under Treasury regulations.

6. Tax Status

   The Plan is intended to satisfy the requirements of Section 403(b) of the Internal Revenue Code (the
   “IRC”) so that any earnings on employer and participant contributions to the Plan are exempt from
   taxes, but are taxable to Plan participants upon distribution. In accordance with Section 403(b) of
   the IRC, all assets of the Plan are held in annuity contracts described in Section 403(b)(1) of the IRC or
   custodial accounts described in Section 403(b)(7) of the IRC. To the best of the Plan Administrator’s
   knowledge, the Plan is and has been administered in accordance with the requirements of Section
   403(b) of the IRC and, therefore, any earnings on amounts invested in the Plan’s investment vehicles
   are not subject to tax at the Plan level.




                                                    12
      Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 38 of 44



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________

7. Summary of Information Certified

   The following information has been certified to the Plan Administrator as complete and accurate by
   TIAA-CREF as of and for the years ended June 30, 2015 and 2014; and by Vanguard as of April 7, 2015
   and June 30, 2014, and for the periods from July 1, 2014 through April 7, 2015 and July 1, 2013 through
   June 30, 2014.

   Investments
    The fair value and contract value of investments, by fund and in the aggregate, and the listing of
       all purchases and sales activity, including realized gains and losses.

   Investment Income
    The amount of interest and dividend income received, and the components of net appreciation
       (depreciation) in the fair value of investments, by fund and in the aggregate.

   Supplemental Schedule
    The information provided on Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) as of
      June 30, 2015.

   This information was relied upon by the Plan Administrator in the preparation of the Plan’s financial
   statements and related supplemental schedule in accordance with ERISA.

8. Records

   In November 2007, the Department of Labor (“DOL”) issued amended regulations eliminating an
   exemption granted to 403(b) plans from the annual Form 5500 reporting and disclosure requirements
   under Part 1 of Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
   amended. Prior to the amended regulations, the Plan was not viewed as a separate reporting entity.
   The regulations were effective for plan years beginning on or after July 1, 2009. Accordingly, certain
   records are not available from the inception of the Plan, and the effect, if any, on the completeness
   or accuracy of the Plan’s financial statements cannot be determined.

9. Subsequent Events

   Management has completed its evaluation of potential events and is not aware of any matters which
   would require adjustment or disclosure in the accompanying financial statements. This evaluation
   was completed through April 5, 2016, the date the financial statements were issued.




                                                   13
         Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 39 of 44



                                                             YALE UNIVERSITY
                                                        RETIREMENT ACCOUNT PLAN

                                   FORM 5500, SCHEDULE H, LINE 4i –
                      SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF JUNE 30, 2015

                                                                       (c) Description of investment including
                                                                      maturity date, rate of interest, collateral,
(a)      (b) Identity of issue, borrower, lessor, or similar party              par or maturity value                (d) Cost       (e) Current value


      Insurance Company General Contract Account
*      TIAA Traditional Annuity Contract                             Non-Benefit Responsive                            **       $       941,569,231
*      TIAA Traditional Annuity Contract                             Benefit Responsive                                **                   420,532
      Total Insurance Company General Contract Account                                                                                  941,989,763

      Pooled Separate Account                                                                                                           144,272,480
*      TIAA Real Estate                                              Pooled Separate Account                           **               144,272,480
      Total Pooled Separate Account

      Registered Investment Companies
*     CREF Bond Market R3                                            Registered Investment Company                     **                 83,041,491
*     CREF Equity Index R3                                           Registered Investment Company                     **                 60,340,962
*     CREF Global Equities R3                                        Registered Investment Company                     **                 95,111,147
*     CREF Growth R3                                                 Registered Investment Company                     **                101,378,577
*     CREF Inflation-Linked Bond R3                                  Registered Investment Company                     **                 53,441,297
*     CREF Money Market R3                                           Registered Investment Company                     **                 48,377,495
*     CREF Social Choice R3                                          Registered Investment Company                     **                 59,500,791
*     CREF Stock R3                                                  Registered Investment Company                     **                735,421,060
*     TIAA-CREF Eq Index-Inst                                        Registered Investment Company                     **                  9,513,152
*     TIAA-CREF Gr & Inc-Inst                                        Registered Investment Company                     **                 23,895,220
*     TIAA-CREF Intl Eq Idx-Inst                                     Registered Investment Company                     **                 39,571,352
*     TIAA-CREF Intl Eq-Inst                                         Registered Investment Company                     **                 23,723,933
*     TIAA-CREF Lfcyle Rtmt Inc-Inst                                 Registered Investment Company                     **                  1,796,081
*     TIAA-CREF Lg-Cap Gr Idx-Inst                                   Registered Investment Company                     **                 12,312,099
*     TIAA-CREF Lg-Cap Val Idx-Inst                                  Registered Investment Company                     **                 17,991,255
*     TIAA-CREF Lg-Cap Val-Inst                                      Registered Investment Company                     **                 24,201,888
*     TIAA-CREF Lifecycle 2010-Inst                                  Registered Investment Company                     **                 10,197,727
*     TIAA-CREF Lifecycle 2015-Inst                                  Registered Investment Company                     **                 13,758,286
*     TIAA-CREF Lifecycle 2020-Inst                                  Registered Investment Company                     **                 22,604,969
*     TIAA-CREF Lifecycle 2025-Inst                                  Registered Investment Company                     **                 27,382,220
*     TIAA-CREF Lifecycle 2030-Inst                                  Registered Investment Company                     **                 35,865,146
*     TIAA-CREF Lifecycle 2035-Inst                                  Registered Investment Company                     **                 51,697,716
*     TIAA-CREF Lifecycle 2040-Inst                                  Registered Investment Company                     **                 62,676,963
*     TIAA-CREF Lifecycle 2045-Inst                                  Registered Investment Company                     **                 21,874,789
*     TIAA-CREF Lifecycle 2050-Inst                                  Registered Investment Company                     **                  4,435,749
*     TIAA-CREF Lifecycle 2055-Inst                                  Registered Investment Company                     **                  2,003,371
*     TIAA-CREF Mid-Cap Gr-Inst                                      Registered Investment Company                     **                 15,762,398
*     TIAA-CREF Mid-Cap Val-Inst                                     Registered Investment Company                     **                 37,260,756
*     TIAA-CREF Real Est Secs-Inst                                   Registered Investment Company                     **                 12,877,058
*     TIAA-CREF S&P 500 Idx-Inst                                     Registered Investment Company                     **                 16,683,054
*     TIAA-CREF Sm-Cap Bl Idx-Inst                                   Registered Investment Company                     **                 15,519,619
*     TIAA-CREF Sm-Cap Eq-Inst                                       Registered Investment Company                     **                 17,130,097
*     TIAA-CREF Social Ch Eq-Inst                                    Registered Investment Company                     **                 12,235,615




                                                                              14
         Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 40 of 44



                                                             YALE UNIVERSITY
                                                        RETIREMENT ACCOUNT PLAN

                               FORM 5500, SCHEDULE H, LINE 4i –
            SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF JUNE 30, 2015, Continued

                                                                       (c) Description of investment including
                                                                      maturity date, rate of interest, collateral,
(a)      (b) Identity of issue, borrower, lessor, or similar party              par or maturity value                (d) Cost   (e) Current value


*     Vanguard Adm Treasry Money Mkt                                 Registered Investment Company                     **                 920,645
*     Vanguard Balanced Idx Inst                                     Registered Investment Company                     **               8,694,745
*     Vanguard Capital Opportnty Adm                                 Registered Investment Company                     **              24,154,142
*     Vanguard Capital Value Inv                                     Registered Investment Company                     **               2,871,249
*     Vanguard Convertible Sec Inv                                   Registered Investment Company                     **               2,647,592
*     Vanguard Devlopd Mkts Idx Adm                                  Registered Investment Company                     **               9,151,289
*     Vanguard Diversified Eqty Inv                                  Registered Investment Company                     **               1,505,708
*     Vanguard Dividend Growth Inv                                   Registered Investment Company                     **              12,575,138
*     Vanguard Emr Mkts Stk Idx Inst                                 Registered Investment Company                     **              18,198,189
*     Vanguard Energy Fund Adm                                       Registered Investment Company                     **              10,910,062
*     Vanguard Equity Income Adm                                     Registered Investment Company                     **               6,843,857
*     Vanguard European Stk Idx Inst                                 Registered Investment Company                     **               6,183,062
*     Vanguard Explorer Adm                                          Registered Investment Company                     **               8,938,282
*     Vanguard Extended Mkt Idx Inst                                 Registered Investment Company                     **              14,032,955
*     Vanguard Federal Money Mkt Inv                                 Registered Investment Company                     **                 851,288
*     Vanguard FTSE Social Index Inv                                 Registered Investment Company                     **                 741,606
*     Vanguard Global Equity Inv                                     Registered Investment Company                     **               9,723,717
*     Vanguard GNMA Adm                                              Registered Investment Company                     **               3,782,251
*     Vanguard Growth and Income Adm                                 Registered Investment Company                     **              12,633,983
*     Vanguard Growth Index Inst                                     Registered Investment Company                     **              12,528,519
*     Vanguard Health Care Adm                                       Registered Investment Company                     **              30,798,901
*     Vanguard High-Yield Corp Adm                                   Registered Investment Company                     **              10,965,080
*     Vanguard Infl Protect Sec Inst                                 Registered Investment Company                     **              10,759,415
*     Vanguard Inst Idx Inst                                         Registered Investment Company                     **              72,280,890
*     Vanguard Intl Explorer Inv                                     Registered Investment Company                     **               6,789,701
*     Vanguard Intl Growth Adm                                       Registered Investment Company                     **              14,970,653
*     Vanguard Intl Value Inv                                        Registered Investment Company                     **               9,624,030
*     Vanguard Intr-Trm Bnd Idx Inst                                 Registered Investment Company                     **               4,183,451
*     Vanguard Intr-Trm Invt Gd Adm                                  Registered Investment Company                     **               7,154,445
*     Vanguard Intr-Trm Treasry Adm                                  Registered Investment Company                     **               2,195,905
*     Vanguard Large-Cap Index Adm                                   Registered Investment Company                     **               1,804,395
*     Vanguard LifeStrat Cns Grw Inv                                 Registered Investment Company                     **               2,211,510
*     Vanguard LifeStrat Mod Grw Inv                                 Registered Investment Company                     **              14,915,603
*     Vanguard LifeStrategy Grw Inv                                  Registered Investment Company                     **              13,808,501
*     Vanguard LifeStrategy Inc Inv                                  Registered Investment Company                     **               1,012,446
*     Vanguard Long-Trm Bd Idx Inv                                   Registered Investment Company                     **               3,770,626
*     Vanguard Long-Trm Invt Gd Adm                                  Registered Investment Company                     **               3,370,452
*     Vanguard Long-Trm Treasry Adm                                  Registered Investment Company                     **               4,002,120
*     Vanguard Mid-Cap Growth Inv                                    Registered Investment Company                     **               6,117,447
*     Vanguard Mid-Cap Idx Inst                                      Registered Investment Company                     **              11,362,503




                                                                              15
         Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 41 of 44



                                                             YALE UNIVERSITY
                                                        RETIREMENT ACCOUNT PLAN

                               FORM 5500, SCHEDULE H, LINE 4i –
            SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF JUNE 30, 2015, Continued

                                                                       (c) Description of investment including
                                                                      maturity date, rate of interest, collateral,
(a)      (b) Identity of issue, borrower, lessor, or similar party              par or maturity value                (d) Cost       (e) Current value


*     Vanguard Morgan Growth Adm                                     Registered Investment Company                     **                 11,594,495
*     Vanguard Pacific Stk Idx Adm                                   Registered Investment Company                     **                  2,808,201
*     Vanguard Precious Mtls Mng Inv                                 Registered Investment Company                     **                  2,906,703
*     Vanguard Prime Money Mkt Inst                                  Registered Investment Company                     **                 24,586,181
*     Vanguard PRIMECAP Adm                                          Registered Investment Company                     **                 36,876,593
*     Vanguard PRIMECAP Core Inv                                     Registered Investment Company                     **                  2,899,522
*     Vanguard REIT Idx Inst                                         Registered Investment Company                     **                 16,822,863
*     Vanguard Selected Value Inv                                    Registered Investment Company                     **                  7,130,076
*     Vanguard Short-Trm Bd Idx Inv                                  Registered Investment Company                     **                  2,958,176
*     Vanguard Short-Trm Federal Adm                                 Registered Investment Company                     **                  1,912,119
*     Vanguard Short-Trm Invt Gd Ins                                 Registered Investment Company                     **                  8,136,484
*     Vanguard Short-Trm Treasry Adm                                 Registered Investment Company                     **                  2,868,594
*     Vanguard Small-Cap Grw Idx Inst                                Registered Investment Company                     **                  6,734,193
*     Vanguard Small-Cap Idx Inst                                    Registered Investment Company                     **                 12,478,676
*     Vanguard Small-Cap Val Idx Inst                                Registered Investment Company                     **                  9,952,840
*     Vanguard STAR Inv                                              Registered Investment Company                     **                  9,301,316
*     Vanguard Strategic Equity Inv                                  Registered Investment Company                     **                 10,464,268
*     Vanguard Target Ret 2010 Inv                                   Registered Investment Company                     **                  3,089,127
*     Vanguard Target Ret 2015 Inv                                   Registered Investment Company                     **                  7,322,884
*     Vanguard Target Ret 2020 Inv                                   Registered Investment Company                     **                 20,172,002
*     Vanguard Target Ret 2025 Inv                                   Registered Investment Company                     **                 29,271,217
*     Vanguard Target Ret 2030 Inv                                   Registered Investment Company                     **                 20,503,946
*     Vanguard Target Ret 2035 Inv                                   Registered Investment Company                     **                 29,703,884
*     Vanguard Target Ret 2040 Inv                                   Registered Investment Company                     **                 24,491,647
*     Vanguard Target Ret 2045 Inv                                   Registered Investment Company                     **                 21,236,137
*     Vanguard Target Ret 2050 Inv                                   Registered Investment Company                     **                  5,725,950
*     Vanguard Target Ret 2055 Inv                                   Registered Investment Company                     **                  1,561,256
*     Vanguard Target Ret 2060 Inv                                   Registered Investment Company                     **                    296,461
*     Vanguard Target Ret Income Inv                                 Registered Investment Company                     **                  3,157,691
*     Vanguard Ttl Bd Mkt Idx Inst                                   Registered Investment Company                     **                 27,698,877
*     Vanguard Ttl Intl Stk Idx Inst                                 Registered Investment Company                     **                 19,165,258
*     Vanguard Ttl Stk Mkt Idx Inst                                  Registered Investment Company                     **                 57,274,729
*     Vanguard US Growth Adm                                         Registered Investment Company                     **                 10,894,748
*     Vanguard US Value Inv                                          Registered Investment Company                     **                  3,986,621
*     Vanguard Value Index Inst                                      Registered Investment Company                     **                  8,078,193
*     Vanguard Wellesley Income Adm                                  Registered Investment Company                     **                 14,368,877
*     Vanguard Wellington Adm                                        Registered Investment Company                     **                 35,382,457
*     Vanguard Windsor Adm                                           Registered Investment Company                     **                 16,371,675
*     Vanguard Windsor II Adm                                        Registered Investment Company                     **                 18,186,757
       Registered Investment Companies                                                                                                2,717,941,382
       Total Investments                                                                                                        $     3,804,203,625

 * Represents party-in-interest
** Not applicable when participant directed




                                                                              16
              Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 42 of 44



                                                                    Schedule H, Line 4i
                                                          Schedule of Assets (Held At End of Year)

Name of Plan:

► YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Employer Identification Number:►      XX-XXXXXXX
For plan year (beginning/ending):►    07-01-2014/06-30-2015                                                                   Plan number:► 001

                                                                        (c) Description of investment including maturity
                                                                        date, rate of interest, collateral, par or maturity
(a)         (b) Identity of issue, borrower, lessor, or similar party                         value                               (d) Cost        (e) Current value


      Insurance Company General Contract Account
 *     TIAA Traditional Annuity Contract                                Non‐Benefit Responsive                                      **       $         941,569,231
 *     TIAA Traditional Annuity Contract                                Benefit Responsive                                          **                     420,532
      Total Insurance Company General Contract Account                                                                                                 941,989,763

      Pooled Separate Account                                                                                                                          144,272,480
 *     TIAA Real Estate                                                 Pooled Separate Account                                     **                 144,272,480
      Total Pooled Separate Account

      Registered Investment Companies
 *    CREF Bond Market R3                                               Registered Investment Company                               **                   83,041,491
 *    CREF Equity Index R3                                              Registered Investment Company                               **                   60,340,962
 *    CREF Global Equities R3                                           Registered Investment Company                               **                   95,111,147
 *    CREF Growth R3                                                    Registered Investment Company                               **                  101,378,577
 *    CREF Inflation‐Linked Bond R3                                     Registered Investment Company                               **                   53,441,297
 *    CREF Money Market R3                                              Registered Investment Company                               **                   48,377,495
 *    CREF Social Choice R3                                             Registered Investment Company                               **                   59,500,791
 *    CREF Stock R3                                                     Registered Investment Company                               **                  735,421,060
 *    TIAA‐CREF Eq Index‐Inst                                           Registered Investment Company                               **                    9,513,152
 *    TIAA‐CREF Gr & Inc‐Inst                                           Registered Investment Company                               **                   23,895,220
 *    TIAA‐CREF Intl Eq Idx‐Inst                                        Registered Investment Company                               **                   39,571,352
 *    TIAA‐CREF Intl Eq‐Inst                                            Registered Investment Company                               **                   23,723,933
 *    TIAA‐CREF Lfcyle Rtmt Inc‐Inst                                    Registered Investment Company                               **                    1,796,081
 *    TIAA‐CREF Lg‐Cap Gr Idx‐Inst                                      Registered Investment Company                               **                   12,312,099
 *    TIAA‐CREF Lg‐Cap Val Idx‐Inst                                     Registered Investment Company                               **                   17,991,255
 *    TIAA‐CREF Lg‐Cap Val‐Inst                                         Registered Investment Company                               **                   24,201,888
 *    TIAA‐CREF Lifecycle 2010‐Inst                                     Registered Investment Company                               **                   10,197,727
 *    TIAA‐CREF Lifecycle 2015‐Inst                                     Registered Investment Company                               **                   13,758,286
 *    TIAA‐CREF Lifecycle 2020‐Inst                                     Registered Investment Company                               **                   22,604,969
 *    TIAA‐CREF Lifecycle 2025‐Inst                                     Registered Investment Company                               **                   27,382,220
 *    TIAA‐CREF Lifecycle 2030‐Inst                                     Registered Investment Company                               **                   35,865,146
 *    TIAA‐CREF Lifecycle 2035‐Inst                                     Registered Investment Company                               **                   51,697,716
 *    TIAA‐CREF Lifecycle 2040‐Inst                                     Registered Investment Company                               **                   62,676,963
 *    TIAA‐CREF Lifecycle 2045‐Inst                                     Registered Investment Company                               **                   21,874,789
 *    TIAA‐CREF Lifecycle 2050‐Inst                                     Registered Investment Company                               **                    4,435,749
 *    TIAA‐CREF Lifecycle 2055‐Inst                                     Registered Investment Company                               **                    2,003,371
 *    TIAA‐CREF Mid‐Cap Gr‐Inst                                         Registered Investment Company                               **                   15,762,398
 *    TIAA‐CREF Mid‐Cap Val‐Inst                                        Registered Investment Company                               **                   37,260,756
 *    TIAA‐CREF Real Est Secs‐Inst                                      Registered Investment Company                               **                   12,877,058
 *    TIAA‐CREF S&P 500 Idx‐Inst                                        Registered Investment Company                               **                   16,683,054
 *    TIAA‐CREF Sm‐Cap Bl Idx‐Inst                                      Registered Investment Company                               **                   15,519,619
 *    TIAA‐CREF Sm‐Cap Eq‐Inst                                          Registered Investment Company                               **                   17,130,097
 *    TIAA‐CREF Social Ch Eq‐Inst                                       Registered Investment Company                               **                   12,235,615




                                                                              Page 1 of 3
             Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 43 of 44



                                                                   Schedule H, Line 4i
                                                         Schedule of Assets (Held At End of Year)

Name of Plan:

► YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Employer Identification Number:►      XX-XXXXXXX
For plan year (beginning/ending):►    07-01-2014/06-30-2015                                                                  Plan number:► 001

                                                                       (c) Description of investment including maturity
                                                                       date, rate of interest, collateral, par or maturity
(a)        (b) Identity of issue, borrower, lessor, or similar party                         value                               (d) Cost        (e) Current value


 *    Vanguard Adm Treasry Money Mkt                                   Registered Investment Company                               **                       920,645
 *    Vanguard Balanced Idx Inst                                       Registered Investment Company                               **                     8,694,745
 *    Vanguard Capital Opportnty Adm                                   Registered Investment Company                               **                    24,154,142
 *    Vanguard Capital Value Inv                                       Registered Investment Company                               **                     2,871,249
 *    Vanguard Convertible Sec Inv                                     Registered Investment Company                               **                     2,647,592
 *    Vanguard Devlopd Mkts Idx Adm                                    Registered Investment Company                               **                     9,151,289
 *    Vanguard Diversified Eqty Inv                                    Registered Investment Company                               **                     1,505,708
 *    Vanguard Dividend Growth Inv                                     Registered Investment Company                               **                    12,575,138
 *    Vanguard Emr Mkts Stk Idx Inst                                   Registered Investment Company                               **                    18,198,189
 *    Vanguard Energy Fund Adm                                         Registered Investment Company                               **                    10,910,062
 *    Vanguard Equity Income Adm                                       Registered Investment Company                               **                     6,843,857
 *    Vanguard European Stk Idx Inst                                   Registered Investment Company                               **                     6,183,062
 *    Vanguard Explorer Adm                                            Registered Investment Company                               **                     8,938,282
 *    Vanguard Extended Mkt Idx Inst                                   Registered Investment Company                               **                    14,032,955
 *    Vanguard Federal Money Mkt Inv                                   Registered Investment Company                               **                       851,288
 *    Vanguard FTSE Social Index Inv                                   Registered Investment Company                               **                       741,606
 *    Vanguard Global Equity Inv                                       Registered Investment Company                               **                     9,723,717
 *    Vanguard GNMA Adm                                                Registered Investment Company                               **                     3,782,251
 *    Vanguard Growth and Income Adm                                   Registered Investment Company                               **                    12,633,983
 *    Vanguard Growth Index Inst                                       Registered Investment Company                               **                    12,528,519
 *    Vanguard Health Care Adm                                         Registered Investment Company                               **                    30,798,901
 *    Vanguard High‐Yield Corp Adm                                     Registered Investment Company                               **                    10,965,080
 *    Vanguard Infl Protect Sec Inst                                   Registered Investment Company                               **                    10,759,415
 *    Vanguard Inst Idx Inst                                           Registered Investment Company                               **                    72,280,890
 *    Vanguard Intl Explorer Inv                                       Registered Investment Company                               **                     6,789,701
 *    Vanguard Intl Growth Adm                                         Registered Investment Company                               **                    14,970,653
 *    Vanguard Intl Value Inv                                          Registered Investment Company                               **                     9,624,030
 *    Vanguard Intr‐Trm Bnd Idx Inst                                   Registered Investment Company                               **                     4,183,451
 *    Vanguard Intr‐Trm Invt Gd Adm                                    Registered Investment Company                               **                     7,154,445
 *    Vanguard Intr‐Trm Treasry Adm                                    Registered Investment Company                               **                     2,195,905
 *    Vanguard Large‐Cap Index Adm                                     Registered Investment Company                               **                     1,804,395
 *    Vanguard LifeStrat Cns Grw Inv                                   Registered Investment Company                               **                     2,211,510
 *    Vanguard LifeStrat Mod Grw Inv                                   Registered Investment Company                               **                    14,915,603
 *    Vanguard LifeStrategy Grw Inv                                    Registered Investment Company                               **                    13,808,501
 *    Vanguard LifeStrategy Inc Inv                                    Registered Investment Company                               **                     1,012,446
 *    Vanguard Long‐Trm Bd Idx Inv                                     Registered Investment Company                               **                     3,770,626
 *    Vanguard Long‐Trm Invt Gd Adm                                    Registered Investment Company                               **                     3,370,452
 *    Vanguard Long‐Trm Treasry Adm                                    Registered Investment Company                               **                     4,002,120
 *    Vanguard Mid‐Cap Growth Inv                                      Registered Investment Company                               **                     6,117,447
 *    Vanguard Mid‐Cap Idx Inst                                        Registered Investment Company                               **                    11,362,503




                                                                             Page 2 of 3
              Case 3:16-cv-01345-AWT Document 137-8 Filed 01/15/19 Page 44 of 44



                                                                    Schedule H, Line 4i
                                                          Schedule of Assets (Held At End of Year)

Name of Plan:

► YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Employer Identification Number:►      XX-XXXXXXX
For plan year (beginning/ending):►    07-01-2014/06-30-2015                                                                   Plan number:► 001

                                                                        (c) Description of investment including maturity
                                                                        date, rate of interest, collateral, par or maturity
(a)         (b) Identity of issue, borrower, lessor, or similar party                         value                               (d) Cost        (e) Current value


 *    Vanguard Morgan Growth Adm                                        Registered Investment Company                               **                   11,594,495
 *    Vanguard Pacific Stk Idx Adm                                      Registered Investment Company                               **                    2,808,201
 *    Vanguard Precious Mtls Mng Inv                                    Registered Investment Company                               **                    2,906,703
 *    Vanguard Prime Money Mkt Inst                                     Registered Investment Company                               **                   24,586,181
 *    Vanguard PRIMECAP Adm                                             Registered Investment Company                               **                   36,876,593
 *    Vanguard PRIMECAP Core Inv                                        Registered Investment Company                               **                    2,899,522
 *    Vanguard REIT Idx Inst                                            Registered Investment Company                               **                   16,822,863
 *    Vanguard Selected Value Inv                                       Registered Investment Company                               **                    7,130,076
 *    Vanguard Short‐Trm Bd Idx Inv                                     Registered Investment Company                               **                    2,958,176
 *    Vanguard Short‐Trm Federal Adm                                    Registered Investment Company                               **                    1,912,119
 *    Vanguard Short‐Trm Invt Gd Ins                                    Registered Investment Company                               **                    8,136,484
 *    Vanguard Short‐Trm Treasry Adm                                    Registered Investment Company                               **                    2,868,594
 *    Vanguard Small‐Cap Grw Idx Inst                                   Registered Investment Company                               **                    6,734,193
 *    Vanguard Small‐Cap Idx Inst                                       Registered Investment Company                               **                   12,478,676
 *    Vanguard Small‐Cap Val Idx Inst                                   Registered Investment Company                               **                    9,952,840
 *    Vanguard STAR Inv                                                 Registered Investment Company                               **                    9,301,316
 *    Vanguard Strategic Equity Inv                                     Registered Investment Company                               **                   10,464,268
 *    Vanguard Target Ret 2010 Inv                                      Registered Investment Company                               **                    3,089,127
 *    Vanguard Target Ret 2015 Inv                                      Registered Investment Company                               **                    7,322,884
 *    Vanguard Target Ret 2020 Inv                                      Registered Investment Company                               **                   20,172,002
 *    Vanguard Target Ret 2025 Inv                                      Registered Investment Company                               **                   29,271,217
 *    Vanguard Target Ret 2030 Inv                                      Registered Investment Company                               **                   20,503,946
 *    Vanguard Target Ret 2035 Inv                                      Registered Investment Company                               **                   29,703,884
 *    Vanguard Target Ret 2040 Inv                                      Registered Investment Company                               **                   24,491,647
 *    Vanguard Target Ret 2045 Inv                                      Registered Investment Company                               **                   21,236,137
 *    Vanguard Target Ret 2050 Inv                                      Registered Investment Company                               **                    5,725,950
 *    Vanguard Target Ret 2055 Inv                                      Registered Investment Company                               **                    1,561,256
 *    Vanguard Target Ret 2060 Inv                                      Registered Investment Company                               **                      296,461
 *    Vanguard Target Ret Income Inv                                    Registered Investment Company                               **                    3,157,691
 *    Vanguard Ttl Bd Mkt Idx Inst                                      Registered Investment Company                               **                   27,698,877
 *    Vanguard Ttl Intl Stk Idx Inst                                    Registered Investment Company                               **                   19,165,258
 *    Vanguard Ttl Stk Mkt Idx Inst                                     Registered Investment Company                               **                   57,274,729
 *    Vanguard US Growth Adm                                            Registered Investment Company                               **                   10,894,748
 *    Vanguard US Value Inv                                             Registered Investment Company                               **                    3,986,621
 *    Vanguard Value Index Inst                                         Registered Investment Company                               **                    8,078,193
 *    Vanguard Wellesley Income Adm                                     Registered Investment Company                               **                   14,368,877
 *    Vanguard Wellington Adm                                           Registered Investment Company                               **                   35,382,457
 *    Vanguard Windsor Adm                                              Registered Investment Company                               **                   16,371,675
 *    Vanguard Windsor II Adm                                           Registered Investment Company                               **                   18,186,757
       Registered Investment Companies                                                                                                               2,717,941,382
       Total Investments                                                                                                                     $       3,804,203,625

 * Represents party‐in‐interest
** Not applicable when participant directed




                                                                              Page 3 of 3
